Citation Nr: 1551033	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is associated with the claims file.

This claim was most recently before the Board in January 2015 when it was remanded for additional development.  It has returned for adjudication.


FINDING OF FACT

Hypertension was not shown in service or within a year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2009 of the criteria for establishing service connection, including secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2010.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

The Veteran was afforded a VA examination in January 2010/  An addendum opinion was obtained in March 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinion are more than adequate, as they are predicated on a full understanding of the Veteran's medical history and provide sufficient evidentiary basis for any conclusions made.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also provided the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2014 hearing, the VLJ identified the issue on appeal.  Information was solicited regarding the Veteran's hypertension, including when he was diagnosed and whether any doctor had related his hypertension to service.  Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  For example, after providing a history of treatment for high blood pressure in the 1970s. the Veteran was specifically advised of the probative value of records from that treatment.  He was even asked if he wished to submit such records, which he declined to do.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board remanded the Veteran's claim of entitlement to the Appeals Management Center (AMC) in January 2015 for further evidentiary development, including obtaining an addendum medical opinion.  The addendum opinion was added to the claims file in March 2015 and a Supplemental Statement of the Case was issued to the Veteran in April 2015.  Accordingly, the Board finds there has been substantial compliance with the January 2015 remand directives. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996). 

Analysis

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  His service treatment records do not show a diagnosis of hypertension.  The Veteran has blood pressure readings at discharge of 108/72, 122/70, and 118/72, normal examination findings, and denied having high blood pressure at both his entrance and separation reports of medical history.  There is also no evidence that the Veteran was diagnosed with hypertension within one year of his separation from service.  The first diagnosis of hypertension contained in the record is not until November 1999, nearly 30 years after discharge, which would preclude service connection on the basis of continuity of symptomology.  There is likewise no presumption of service connection based on his presumed exposure to herbicide agents (Agent Orange).  38 C.F.R. §§ 3.307, 3.309(e).  Finally, there is no medical evidence linking the Veteran's hypertension to his active service, to include his herbicide exposure, and he has not submitted any medical opinion that relates his hypertension to service.  See Shedden, supra.

The Veteran does not argue the contrary.  Hypertension was not even listed as a part of his initial claim.  In a December 2009 statement, the Veteran stated that his hypertension was "probably" due to his posttraumatic stress disorder (PTSD), as he was told by his doctor.  This statement did not contain an allegation that his hypertension had its onset in service or within a year of service discharge or was otherwise etiologically related to his active service.  Rather, his primary contention has been that his hypertension is proximately due to, or a result of, his service-connected PTSD.

In January 2010, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to whether or not his hypertension was proximately due to or the result of his PTSD.  The Veteran reported that he was first diagnosed with borderline hypertension around 1985 when he was applying for his commercial driver's license and a medical examination was required.  Five years later, his primary care physician started him on blood pressure medication.  Since 2008, he reported difficulty controlling his blood pressure, changing and adding various medications.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's hypertension was less than likely related to or caused by PTSD.  This was based on the time frame of his initial PTSD diagnosis (July 2009), morbid obesity, sedentary life style, and current medical conditions, including thyroid disease.  

In April 2014, the Veteran testified during a Travel Board hearing.  He stated that he had hypertension "at least" back into the 1970s.  He indicated that he was told he had high blood pressure the first time he went to the physician after service.  The Veteran reported that he had a hard time after service so he did not necessarily seek treatment.  He later expressed doubt that there was actually any record of him having high blood pressure until the 1990s.

In March 2015, an addendum opinion was added to the claims file.  The March 2015 VA examiner reviewed the claims file and the January 2010 VA examination.  After noting the Veteran's contentions and medical history, the examiner opined that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by service.  The rationale is that there was no evidence of hypertension in the Veteran's service treatment records, including normal blood pressure testing on entrance and separation.  There was also no documentation of elevated blood pressure readings in the Veteran's medical records until 1999, decades after discharge from service.  Additionally, the examiner opined that the Veteran hypertension is less likely than not aggravated beyond its natural progression by his service-connected PTSD.  The rationale is that the Veteran's intermittent blood pressure elevations were at least as likely as not related to medication nonadherence, obesity, and a component of "white coat" hypertension.  Additionally, it is common for hypertension to worsen as people age, so the examiner was not surprised that additional medications have been added as he has gotten older.  

The Veteran has not submitted any medical evidence supporting his contention that his hypertension is proximately due to or the result of his active service or due to or aggravated by his service-connected PTSD.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.   Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his hypertension is proximately due to his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and examinations are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


